Citation Nr: 1602578	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-12 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a stomach and intestine condition has been received.

2.  Entitlement to service connection for stomach and intestine problems/condition, to include as (a) manifestation(s) of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for sinusitis (also claimed as respiratory problems due to Gulf War undiagnosed illness).

5.  Entitlement to an initial rating in excess of 10 percent for chronic thoracolumbar strain..


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1985 to May 1991, including service in Southwest Asia during the Persian Gulf War from October 1990 to April 1991. 

This appeal to the Board of Veterans Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for a stomach and intestine condition.  In October 2007, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2008.  The Veteran filed a motion to reopen his claim in March 2010.  The RO issued a supplemental statement of the case (SSOC) in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in May 2011. 

Notably, although the RO neglected to address the claim for a stomach and intestine condition in an SOC, this matter was addressed in the April 2013 SSOC, followed by the filing of the Veteran's substantive appeal, via a VA Form 9.  Hence, a timely appeal has been perfected.  

In the April 2011 SSOC, denied the claim for service connection, on the merits, without first addressing whether new and material evidence to reopen the claim had been received.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as now encompassing both matters set forth on the title page.  For reasons explained below, the Board has modified and expanded the reopened claim to encompass an additional theory of entitlement raised by the record. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in VBMS reveals a copy of the Veteran's Representative's October 2015 brief.  The remaining documents in Virtual VA and VBMS are either duplicative of those contained in the claims file or irrelevant to the appeal.

The Board's decision reopening the previously claim for service connection is set forth below.  The claim for service connection, on the merits-expanded to include consideration based on the Veteran's Persian Gulf War service (as reflected on the title page)-is addressed in the remand following the order; this matter is being remanded to the AOJ.  The remand also addresses the claims for service connection for hearing loss and sinusitis (also claimed as respiratory problems due to Gulf War undiagnosed illness), and an initial rating in excess of 10 percent for chronic thoracolumbar strain (claimed as back condition)-for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In an October 2007 rating decision, the RO denied service connection for a stomach and intestine condition; although the Veteran filed a NOD in October 2007 and a SOC was issued in March 2008, he did not perfect an  appeal with a timely-filed substantive appeal.

3.  New evidence has been associated with the record since the October 2007 denial of the claim for service connection for a stomach and intestine condition and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's October 2007 rating action denying service connection for a stomach and intestine condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.            §§ 3.104, 20.302(a), 20.1103 (2015). 

2.  As pertinent evidence received since the October 2007 denial is new and material, the criteria for reopening the claim for service connection for a stomach and intestine condition are met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION



At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a stomach and intestine condition, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

The Veteran filed an original  claim for service connection for a stomach and intestine condition in July 2007.  The RO sent a letter to the Veteran in August 2007 asking for further information to develop the claim, to which the Veteran responded, in part. 

In October 2007, the RO denied the Veteran's claim for service connection for a stomach and intestine condition because the Veteran did not respond to a request for further information to develop the claim in relation to evidence of treatment for a stomach and intestine condition during the Veteran's military service.  The RO determined that the record contained no evidence of any complaint, treatment for or diagnosis for any stomach or intestinal condition while in service and that there was no medical evidence of a current chronic disease of the stomach or intestine that could be associated with the Veteran's military service. 

The Veteran was notified of the October 2007 denial in a letter dated August 2007, and although the Veteran filed a NOD to the October 2007 decision that same month and an SOC was issued in March 2008, the Veteran did not perfect his appeal by filing a substantive appeal.  See 38 C.F.R. § 20.200.  Moreover, no additional evidence was received within the one-year period after notice of the denial, nor were any additional service records received, requiring readjudication.  See 38 C.F.R. § 3.156(b) and (c).  The RO's October 2007 denial of the claim is therefore final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In October 2010, the Veteran submitted a claim indicating his desire to reopen his previously denied claim for service connection for a stomach and intestine condition.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's October 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-013 (1992). 

Pertinent evidence added to the claims file since the October 2007 rating decision includes VA treatment records and part of  the report of a 1995 Persian Gulf Registry Examination.  In the Persian Gulf Registry Examination report, the examiner outlined the nature and duration of the Veteran's illness.  The examiner noted that the Veteran "developed diarrhea approximately three days after entering Saudi Arabia, which continued during the time he was there and discovered he was unable to eat a number of the rations due to this and states he lived on peanut butter and jelly sandwiches that [sic] he was in country.  He also suffered at least once [sic] case of dehydration, heat exhaustion...Since his return from the Gulf, he has had frequent upper respiratory infection, chronic stomach pain in the upper abdomen, and intermittent cyclic type diarrhea where he experiences normal stools for two or three days, loose stools, and then diarrhea for one or two days and then the cycle returns to normal."

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a stomach and intestine condition.  The Board finds that the evidence is "new" in that it was not before the RO at the time of the October 2007 final denial of the claim for service connection and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the claim of service connection for a stomach and intestine condition.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claim for service connection-possible  complaints of and treatment for a stomach and intestine condition while in service as well as possible evidence of a chronic condition that could be associated with the Veteran's service.  Thus, when considered in light of the evidence previously of record and with the Veteran's consistent assertions of abdominal pain since discharge from service, this evidence raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a stomach and intestine condition are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen the claim for service connection for a stomach and intestine condition, to this extent, the appeal is granted.


REMAND

The Board finds that  review of the claims file reveals that further AOJ action on the reopened claim is warranted.

The Veteran asserts that he first became ill while stationed in Saudi Arabia during the Gulf War.  Specifically, he asserts that he was treated for diarrhea three times while stationed abroad and that he was exposed to smoke from burning vehicles, fuel, and ammo dumps.  A February 1995 Persian Gulf Registry examination report noted that the Veteran "developed diarrhea approximately three days after entering Saudi Arabia, which continued during the time he was there."  There are no service treatment records (STRs) from the Veteran's time in Saudi Arabia associated with his claims file.  It appears that the Veteran served in Saudi Arabia from approximately October 1990 to April 1991.  As such, on remand, the AOJ should undertake appropriate action for any outstanding STRs, to particularly include medical records associated with the Veteran's time in Saudi Arabia, from October 1990 to April 1991.

Post service, the Veteran has repeatedly complained of abdominal pain and the February 1995 Persian Gulf Registry examiner noted that "[s]ince his return from the Gulf, he has had chronic stomach pain in the upper abdomen, and intermittent cyclic type diarrhea where he experiences normal stools for two to three days, loose stools, and then diarrhea for one or two days and then the cycle returns to normal." 

In addition, although the Veteran has reported abdominal pain, particularly in the upper abdomen, the clinical evidence does not reflect a currently diagnosed stomach and intestine condition.  The Veteran was diagnosed with duodenitis and gastroesophegial reflux disease in May 1995, however the Veteran has been to several physicians since and none have diagnosed him with these conditions.  The Veteran was previously diagnosed with acute and chronic pancreatitis; however these diagnoses were interspersed with diagnoses for abdominal pain.    

Subject to various conditions, service connection may be granted for a disability due to an undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  There must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neurophysical signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

As previously indicated, the Veteran had documented service in Southwest Asia.  Given this, and the evidence of record, to include his assertions, the Board finds that consideration of the provisions of 38 U.S.C. § 1117(a)(1), for objective indications of a qualifying chronic disability, is warranted.  The Veteran has not yet been afforded a VA examination in connection with this claim.  However, on this record,  the Veteran should be afforded a VA Gulf War examination to obtain medical information/opinions to directly address whether his reported symptoms are attributable to a known clinical diagnosis, and, if so, to address the etiology for each diagnosed disability.  Additional examinations should be ordered, as needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006),.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file a copy of correspondence referencing the time and date of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination(s), to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the Shreveport VA Medical Center and that records from that facility dated through March 2011 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Shreveport VA Medical Center all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from March 2011 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal (to include as regards any private (non-VA) treatment), explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A.             § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal for which an appeal has been perfected.

Finally, the Board notes that, in a July 2009 rating decision, the AOJ, inter alia, denied the Veteran's claim for service connection for sinusitis (also claimed as respiratory problems due to Gulf War undiagnosed illness), and granted service connection for chronic thoracolumbar strain (claimed as back condition) and assigned an initial 10 percent rating, effective August 18, 2008.  In March 2010, the Veteran filed an NOD with this decision.  

Also, in a November 2009 rating decision, the AOJ denied service connection for hearing loss.  In March 2010, the Veteran filed an NOD with respect to that determination.  

The AOJ has not yet issued an SOC with respect to any of the above noted claims-the  next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A.   § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC addressing the claims for a higher initial rating for chronic thoracolumbar strain, , and service connection for sinusitis (also claimed as respiratory problems due to Gulf War undiagnosed illness) and hearing loss, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claims referenced above, within 60 days of the issuance of the SOC.

2.  Undertake appropriate action (to include direct contact with the facility(ies) to obtain any outstanding service treatment records-to particularly include clinical records pertaining to the Veteran's evaluation and treatment between October 1990 and April 1991 in Saudi Arabia.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Obtain from the Shreveport VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since March 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

4.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim(s) remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA Gulf War examination, by an appropriate physician, at a VA medical facility.  This examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility.  As indicated below, additional specialist examination(s) should be conducted as needed. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Each physician must provide all examination findings, along with complete, clearly-stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate).

a)  The primary Gulf War examiner should note and detail all reported symptoms of abdominal pain.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of abdominal pain and state what precipitates and what relieves them. 

b)  The examiner should list all diagnosed disabilities related to the Veteran's claimed stomach and intestine condition and state which symptoms of abdominal pain are associated with each disability.  The physician should identify all such disability(ies) present at any time since October 2010(even if currently resolved).  If all symptoms (such as abdominal pain) are associated with diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed. 

c)  If any symptoms of abdominal pain have not been determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner. 

d)  If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis. 

If the Veteran's abdominal symptoms during the period on appeal cannot be attributed to any known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.

e)  For each diagnosed disorder manifested by abdominal pain, the physician should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

In rendering each requested opinions, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include specific comment on the Veteran's contentions that his conditions are the result of his time in Saudi Arabia.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should clearly so state, and explain why.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for reopened, expanded claim for service connection.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence in light of all pertinent evidence and legal authority.

9.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


